[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12332         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 5, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 2:10-cr-00141-MHT-WC-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                       Plaintiff-Appellee,

                                                 versus

CHAD EDWIN LANGFORD,

                                           llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (April 5, 2012)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Daniel G. Hamm, appointed counsel for Chad Edwin Langford, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merits

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Langford’s convictions and sentences are AFFIRMED.




                                          2